


Exhibit 10.18


EXECUTION COPY




OMNIBUS GUARANTY AND INDEMNITY
This OMNIBUS GUARANTY AND INDEMNITY, dated as of April 28, 2011 (this
“Guaranty”), is made and entered into by each of the entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 27
hereof (each a “Guarantor” and, collectively, the “Guarantors”), for the benefit
of CITIGROUP FINANCIAL PRODUCTS INC., a Delaware corporation (“Buyer”), whose
address is 388 Greenwich Street, New York, New York 10013.
RECITALS:
A.    Buyer previously entered into a repurchase transaction (the “Repurchase
Transaction”) with KBS GKK Participation Holdings II, LLC, a Delaware limited
liability company (“Seller”), the outstanding principal amount of which
immediately upon effectiveness of the Repurchase Agreement (as defined below) is
$64,129,500.60.
B.    In connection with the Repurchase Transaction, Seller and Buyer entered
into that certain Master Repurchase Agreement between Seller and Buyer dated as
of August 22, 2008 (as amended prior to the Restatement Date, the “Existing
Repurchase Agreement”) and KBS Real Estate Investment Trust, Inc., a Maryland
corporation that has elected to be taxed as a real estate investment trust
(“Parent Guarantor”), delivered its guaranty (the “Original Guaranty”), dated as
of August 22, 2008, to induce Buyer to enter into the Existing Repurchase
Agreement with Seller.
C.    Buyer now is considering amending and restating the original repurchase
transaction (such amended and restated transaction, the “Repurchase
Transaction”) with Seller;
D.    In connection with the Repurchase Transaction, Seller and Buyer are
entering into that certain Amended and Restated Master Repurchase Agreement
between Seller and Buyer dated as of the date hereof (the “Repurchase
Agreement”; and together with this Guaranty and any other documents evidencing,
securing, or otherwise relating to the Repurchase Transaction or this Guaranty,
the “Repurchase Documents,” which term is more fully defined below).
C.    Buyer has examined, among other things, both Seller's and each Guarantor's
creditworthiness and ability to pay and perform Seller's obligations under the
Repurchase Documents.
D.    Buyer has requested, as a condition of entering into the Repurchase
Agreement, that the obligations of Seller under the Repurchase Agreement be
guaranteed by each Guarantor.






--------------------------------------------------------------------------------






E.    Parent Guarantor is the indirect owner of 100% of the beneficial interests
of Seller and each other Guarantor, and Parent Guarantor and each other
Guarantor expects to benefit if Buyer enters into the Repurchase Agreement with
Seller, and desires that Buyer enter into the Repurchase Agreement with Seller.
F.    Buyer would not enter into the Repurchase Agreement with Seller unless
each Guarantor executed this Guaranty. This Guaranty is therefore delivered to
Buyer to induce Buyer to enter into the Repurchase Agreement.
NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which each Guarantor acknowledges, and to induce Buyer to enter into
the Repurchase Agreement and accept the Repurchase Documents, each Guarantor
agrees as follows:
1.Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement and used but not defined in this Guaranty shall have the
same meaning in this Guaranty as in the Repurchase Agreement.
(a)“Buyer Entity” means, as designated by Buyer from time to time, Buyer or
Buyer's permitted assignee, designee, nominee, servicer, or wholly owned
subsidiary.
(b)“Guaranteed Obligations” means Seller's obligation to pay to Buyer under the
Repurchase Documents the Repurchase Price with respect to the Transaction Assets
(whether any such Transaction Asset is purchased by Buyer before, on or after
the date of this Guaranty) as and when due, including without limitation on the
Repurchase Date, and all amounts in respect of all other obligations (including,
without limitation, Legal Costs) and indemnities of Seller under and as provided
for in the Repurchase Documents but excluding this Guaranty.
(c)“Guarantor Litigation” means any litigation, arbitration, investigation, or
administrative proceeding of or before any court, arbitrator, or governmental
authority, bureau or agency that relates to or affects any asset(s) or
property(ies) of any Guarantor.
(d)“Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors' rights, whether brought under state, federal, or foreign
law.
(e)“Legal Costs” means all reasonable costs and expenses incurred by Buyer in
any Proceeding or in obtaining legal advice and assistance in connection with
any Proceeding, any Guarantor Litigation (except a Guarantor Litigation arising
from any failure of Buyer to comply with its obligations under the Repurchase
Documents or from any gross negligence or willful misconduct of Buyer), or any
default

2

--------------------------------------------------------------------------------






by Seller under the Repurchase Documents or by any Guarantor under this Guaranty
(including any breach of a representation or warranty, or failure to comply with
any covenant, contained in this Guaranty), including reasonable attorneys' fees,
disbursements, and other charges incurred by Buyer's attorneys, court costs and
reasonable expenses, and charges for the services of paralegals, law clerks, and
all other personnel whose services are charged to Buyer in connection with
Buyer's receipt of legal services.
(f)“Proceeding” means any action, suit, arbitration, or other proceeding arising
out of, or relating to the interpretation or enforcement of, this Guaranty or
the Repurchase Documents, including, without limitation, (a) an Insolvency
Proceeding; (b) any proceeding in which Buyer endeavors to realize upon any
Security or to enforce any Repurchase Document(s) (including this Guaranty)
against Seller or any Guarantor, whether or not Buyer prevails; and (c) any
proceeding commenced by Seller or any Guarantor against Buyer.
(g)“Repurchase Documents” means: (a) the Repurchase Documents, as defined in the
recitals; (b) any other documents or instruments relating to any such documents
executed by Seller and/or any Guarantor; and (c) any modifications, extensions,
renewals, restatements, or replacements of any of the foregoing, whether or not
consented to by the Guarantors. If the Repurchase Documents, as so defined, are
modified pursuant to any Insolvency Proceeding, then (whether or not such
modification was made with Buyer's consent or agreement) Buyer may, at Buyer's
option, deem the definition of Repurchase Documents either (1) to have been
modified to reflect any such modification, or (2) to continue as it was, without
regard to any such modification.
(h)“Security” means any security or collateral held by or for Buyer for the
Repurchase Transaction or the Guaranteed Obligations, whether real or personal
property, including any mortgage, deed of trust, financing statement, security
agreement, and other security document or instrument of any kind securing the
Repurchase Transaction in whole or in part. “Security” shall include all assets
and property of any kind whatsoever pledged or mortgaged to Buyer pursuant to
the Repurchase Documents.
(i)“Seller” means: (a) Seller as defined above, acting on its own behalf; (b)
any estate created by the commencement of an Insolvency Proceeding (whether
voluntary or involuntary) affecting Seller; (c) any trustee, liquidator,
sequestrator, or receiver of Seller or Seller's property; and (d) any similar
Person duly appointed pursuant to any law governing any Insolvency Proceeding of
Seller.
2.Absolute Guaranty of all Guaranteed Obligations. Each Guarantor
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, Seller's prompt and complete payment, observance, fulfillment,
and performance of all Guaranteed Obligations. Each Guarantor shall be
personally liable for, and personally obligated to pay and perform, all
Guaranteed Obligations. If any Guarantor fails to pay and perform any Guaranteed
Obligation(s) when and as required to

3

--------------------------------------------------------------------------------






be paid and performed pursuant to the Repurchase Documents, all assets and
property of any such Guarantor shall be subject to recourse in accordance with
applicable laws to the extent a judgment is obtained against such Guarantor.
3.Nature and Scope of Liability; Security. (a) Each Guarantor's liability under
this Guaranty is primary and not secondary. Each Guarantor's liability under
this Guaranty shall be in the full amount of all Guaranteed Obligations,
including any interest, default interest, costs, and reasonable fees (including
Legal Costs) payable by Seller under the Repurchase Documents, including any of
the foregoing that would have accrued under the Repurchase Documents but for any
Insolvency Proceeding.
(b)    The obligations of each Guarantor that is a party to the Guarantor
Security Agreement are secured pursuant to, and to the extent provided in, the
Guarantor Security Agreement.
4.Changes in Repurchase Documents. Without notice to, or consent by, any
Guarantor, and in Buyer's sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing each Guarantor's liability under this
Guaranty, Buyer may: (a) grant extensions of time, renewals or other indulgences
or modifications to Seller or any other party under any of the Repurchase
Document(s), (b) change, amend, or modify any Repurchase Document(s), (c)
authorize the sale, exchange, release or subordination of any Security, (d)
accept or reject additional Security, (e) discharge or release any party or
parties liable under the Repurchase Documents, (f) foreclose or otherwise
realize on any Security, or attempt to foreclose or otherwise realize on any
Security, whether such attempt is successful or unsuccessful, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) make loans to Seller in such amount(s) and at such
time(s) as Buyer may determine, (i) credit payments in such manner and order of
priority as Buyer may determine in its discretion, and (j) otherwise deal with
Seller and any other party related to the Repurchase Transaction or any Security
as Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, each Guarantor's liability under this Guaranty
shall continue even if Buyer alters any obligations under the Repurchase
Documents in any respect or Buyer's or any Guarantor's remedies or rights
against Seller are in any way impaired or suspended without such Guarantor's
consent. If Buyer performs any of the actions described in this paragraph, then
each Guarantor's liability shall continue in full force and effect even if
Buyer's actions impair, diminish or eliminate any such Guarantor's subrogation,
contribution, or reimbursement rights (if any) against Seller or otherwise
adversely affect such Guarantor or expand such Guarantor's liability hereunder.
5.Covenants. Each Guarantor shall comply with all covenants and agreements set
forth in Section 9 of the Repurchase Agreement that are applicable to Seller or
any Company Party.
6.Nature of Guaranty. Each Guarantor's liability under this Guaranty is a
guaranty of payment and performance of the Guaranteed Obligations, and

4

--------------------------------------------------------------------------------






is not a guaranty of collection or collectibility. Each Guarantor's liability
under this Guaranty is not conditioned or contingent upon the genuineness,
validity, regularity or enforceability of any of the Repurchase Documents. Each
Guarantor's liability under this Guaranty is a continuing, absolute, and
unconditional obligation under any and all circumstances whatsoever (except as
expressly stated, if at all, in this Guaranty), without regard to the validity,
regularity or enforceability of any of the Guaranteed Obligations. Each
Guarantor acknowledges that such Guarantor is fully obligated under this
Guaranty even if Seller had no liability at the time of execution of the
Repurchase Documents or later ceases to be liable under any Repurchase Document,
whether pursuant to Insolvency Proceedings or otherwise. Each Guarantor shall
not be entitled to claim, and irrevocably covenant not to raise or assert, any
defense, counterclaim, set-off or deduction against the Guaranteed Obligations
that would or might be available to Seller, other than actual payment and
performance of all Guaranteed Obligations in full in accordance with their
terms. Each Guarantor waives any right to compel Buyer to proceed first against
Seller or any Security before proceeding against such Guarantor. Each Guarantor
agrees that if any of the Guaranteed Obligations are or become void or
unenforceable (because of inadequate consideration, lack of capacity, Insolvency
Proceedings, or for any other reason), then such Guarantor's liability under
this Guaranty shall continue in full force with respect to all Guaranteed
Obligations as if they were and continued to be legally enforceable, all in
accordance with their terms before giving effect to the Insolvency Proceedings.
Each Guarantor also recognizes and acknowledges that its liability under this
Guaranty may be more extensive in amount and more burdensome than that of
Seller. Each Guarantor waives any defense that might otherwise be available to
such Guarantor based on the proposition that such Guarantor's liability cannot
exceed the liability of the principal. Each Guarantor intends to be fully liable
under the Guaranteed Obligations regardless of the scope of Seller's liability
thereunder. Without limiting the generality of the foregoing, if the Guaranteed
Obligations are “nonrecourse” as to Seller or Seller's liability for the
Guaranteed Obligations is otherwise limited in some way, each Guarantor
nevertheless intends to be fully liable, to the full extent of such Guarantor's
assets with respect to all the Guaranteed Obligations, even though Seller's
liability for the Guaranteed Obligations may be less limited in scope or less
burdensome. Each Guarantor waives any defenses to this Guaranty arising or
purportedly arising from the manner in which Buyer disburses the Repurchase
Transaction to Seller or otherwise, or any waiver of the terms of any Repurchase
Document by Buyer or other failure of Buyer to require full compliance with the
Repurchase Documents. Each Guarantor's liability under this Guaranty shall
continue until all sums due under the Repurchase Documents have been paid in
full and all other performance required under the Repurchase Documents has been
rendered in full, except as expressly provided otherwise (if at all) in this
Guaranty. Each Guarantor's liability under this Guaranty shall not be limited or
affected in any way by any impairment or any diminution or loss of value of any
Security whether caused by (a) hazardous substances, (b) Buyer's failure to
perfect a security interest in any Security, (c) any disability or other
defense(s) of Seller, (d) any acts or omissions of Buyer, or (e) any breach by
Seller of any representation or warranty contained in any Repurchase Document.

5

--------------------------------------------------------------------------------






7.Waivers of Rights and Defenses. Each Guarantor waives any right to require
Buyer to (a) proceed against Seller, (b) proceed against or exhaust any
Security, or (c) pursue any other right or remedy for such Guarantor's benefit.
Each Guarantor agrees that Buyer may proceed against such Guarantor with respect
to the Guaranteed Obligations without taking any actions against Seller and
without proceeding against or exhausting any Security. Each Guarantor agrees
that Buyer may unqualifiedly exercise in its sole discretion (or may waive or
release, intentionally or unintentionally) any or all rights and remedies
available to it against Seller without impairing Buyer's rights and remedies in
enforcing this Guaranty, under which such Guarantor's liabilities shall remain
independent and unconditional. Each Guarantor agrees and acknowledges that
Buyer's exercise (or waiver or release) of certain of such rights or remedies
may affect or eliminate such Guarantor's right of subrogation or recovery
against Seller (if any) and that such Guarantor may incur a partially or totally
nonreimbursible liability in performing under this Guaranty. Each Guarantor has
assumed the risk of any such loss of subrogation rights, even if caused by
Buyer's acts or omissions. If Buyer's enforcement of rights and remedies, or the
manner thereof, limits or precludes any Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer's rights to enforce this Guaranty. Without limiting the generality
of any other waivers in this Guaranty, each Guarantor expressly waives any
statutory or other right that such Guarantor might otherwise have to: (i) limit
such Guarantor's liability after a nonjudicial foreclosure sale to the
difference between the Guaranteed Obligations and the fair market value of the
property or interests sold at such nonjudicial foreclosure sale or to any other
extent, (ii) otherwise limit Buyer's right to recover a deficiency judgment
after any foreclosure sale, or (iii) require Buyer to exhaust its Security
before Buyer may obtain a personal judgment for any deficiency. Any proceeds of
a foreclosure or similar sale may be applied first to any obligations of Seller
that do not also constitute Guaranteed Obligations within the meaning of this
Guaranty. Each Guarantor acknowledges and agrees that any nonrecourse or
exculpation provided for in any Repurchase Document, or any other provision of a
Repurchase Document limiting Buyer's recourse to specific Security or limiting
Buyer's right to enforce a deficiency judgment against Seller or any other
Person, shall have absolutely no application to such Guarantor's liability under
this Guaranty. To the extent that Buyer collects or receives any sums or
payments from Seller, Buyer shall have the right, but not the obligation, to
apply such amounts first to that portion of Seller's indebtedness and
obligations to Buyer (if any) that is not covered by this Guaranty, regardless
of the manner in which any such payments and/or amounts are characterized by the
Person making payment.
8.Additional Waivers. Each Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guaranteed Obligations. Each
Guarantor further waives the right to plead any and all statutes of limitations
as a defense to any such Guarantor's liability under this Guaranty or the
enforcement of this Guaranty. No

6

--------------------------------------------------------------------------------






failure or delay on Buyer's part in exercising any power, right or privilege
under this Guaranty shall impair or waive any such power, right or privilege.
9.No Duty to Prove Loss. To the extent that any Guarantor at any time incurs any
liability under this Guaranty, any such Guarantor shall immediately pay Buyer
(to be applied on account of the Guaranteed Obligations) the amount provided for
in this Guaranty, without any requirement that Buyer demonstrate that Buyer has
currently suffered any loss or that Buyer has otherwise exercised (to any
degree) or exhausted any of Buyer's rights or remedies with respect to Seller or
any Security.
10.Full Knowledge. Each Guarantor acknowledges, represents, and warrants that it
has had a full and adequate opportunity to review the Repurchase Documents, the
transaction contemplated by the Repurchase Documents, and all underlying facts
relating to such transaction. Each Guarantor represents and warrants that it
fully understands: (a) the remedies Buyer may pursue against Seller and/or such
Guarantor in the event of a default under the Repurchase Documents, (b) the
value (if any) and character of any Security, and (c) Seller's financial
condition and ability to perform under the Repurchase Documents. Each Guarantor
agrees to keep itself fully informed regarding all aspects of the foregoing and
the performance of Seller's obligations to Buyer. Buyer has no duty, whether now
or in the future, to disclose to any Guarantor any information pertaining to
Seller, the Repurchase Transaction or any Security. If at any time provided for
in the Repurchase Documents, then each Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting such Guarantor, or other actions or events
relating to such Guarantor (including such Guarantor's change in financial
position), as set forth in the Repurchase Documents, may be event(s) of default
under the Repurchase Documents.
11.Representations and Warranties. Each Guarantor acknowledges, represents, and
warrants as follows, and acknowledges that Buyer is relying upon the following
acknowledgments, representations, and warranties by each such Guarantor in
making the Repurchase Transaction:
(a)Repurchase Documents. This Guaranty has been duly authorized, executed, and
delivered by Guarantor, and is fully valid, binding, and enforceable against
such Guarantor, in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws now and
hereafter in effect relating to or affecting the rights and remedies of
creditors and the effect of general principles of equity, whether enforcement is
considered in a proceeding or equity or at law.
(b)No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Guarantor is a party, in any
material respect, or that purports to bind Guarantor or any of Guarantor's
property or assets.

7

--------------------------------------------------------------------------------






(c)No Third Party Consent Required. No consent of any Person (including
creditors or partners, members, stockholders, or other owners of such Guarantor)
is required in connection with any Guarantor's execution of this Guaranty or
performance of any Guarantor's obligations under this Guaranty. Each Guarantor's
execution of, and obligations under, this Guaranty are not contingent upon any
consent, license, permit, approval, or authorization of, exemption by, notice or
report to, or registration, filing, or declaration with, any governmental
authority, bureau, or agency, whether local, state, federal, or foreign.
(d)Authority and Execution. Each Guarantor is a corporation or limited liability
company duly organized and validly existing under the laws of its formation.
Each Guarantor is qualified to do business, validly existing and is, to the
extent determinable, in good standing, in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not have a material effect on its
property, business or financial condition or prospects. Each Guarantor has full
power, authority, and legal right to execute, deliver and perform its
obligations under this Guaranty. Each Guarantor has taken all necessary
corporate and legal action to authorize this Guaranty, which has been duly
executed and delivered and is a legal, valid, and binding obligation of such
Guarantor, enforceable in accordance with its terms.
(e)No Representations by Buyer. Each Guarantor delivers this Guaranty based
solely upon its own independent investigation and based in no part upon any
representation, statement, or assurance by Buyer.
(f)Repurchase Agreement. Each Guarantor hereby represents and warrants that the
representation and warranties as to it made by Seller in Section 7 of the
Repurchase Agreement are true and correct on each date as required thereunder.
12.Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies each Guarantor to the contrary in writing from time to time:
(a)General Deferral of Reimbursement. Each Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by such Guarantor on account of the
Guaranteed Obligations, unless and until all amounts under the Repurchase
Documents have been paid in full and all periods within which such payments may
be set aside or invalidated have expired. Each Guarantor acknowledges that it
has received adequate consideration for execution of this Guaranty by virtue of
Buyer's entering into the Repurchase Transaction (which benefits such Guarantor,
as an indirect beneficial owner of Seller) and such Guarantor does not require
or expect, and is not entitled to, any other right of reimbursement against
Seller as consideration for this Guaranty.
(b)Deferral of Subrogation and Contribution. Each Guarantor agrees it shall not
assert any right of subrogation against Seller or Buyer, or right of subrogation
against any Security unless and until in Buyer's reasonable determination

8

--------------------------------------------------------------------------------






(a) all amounts due under the Repurchase Documents have been paid in full and
all other performance required under the Repurchase Documents has been rendered
in full to Buyer; and (b) all periods within which such payment and performance
may be set aside or invalidated have expired (such deferral of such Guarantor's
subrogation and contribution rights, the “Subrogation Deferral”). If any amounts
shall be paid to any Guarantor in violation of subsections (a) or (b) of this
Section 12, such amount shall be held in trust for the benefit of Buyer and
shall forthwith be paid to Buyer to be credited and applied to the payment of
the Guaranteed Obligations, whether matured or unmatured; provided, however,
nothing contained herein shall prohibit Seller from making a dividend to Parent
Guarantor at any time. Immediately upon the occurrence of such payment by any
Guarantor to Buyer, any and all duties owed by any such Guarantor to Buyer with
respect to such Guarantor's holding of such amounts for Buyer shall be satisfied
and discharged.
(c)Effect of Invalidation. To the extent that a court of competent jurisdiction
determines that any Guarantor's Subrogation Deferral is void or voidable for any
reason, each such Guarantor agrees, notwithstanding any acts or omissions by
Buyer, that such Guarantor's rights of subrogation against Seller or Buyer and
such Guarantor's right of subrogation against any Security shall at all times be
junior and subordinate to Buyer's rights against Seller and to Buyer's right,
title, and interest in such Security.
13.Claims in Insolvency Proceeding. Each Guarantor shall not file any claim in
any insolvency Proceeding affecting Seller unless such Guarantor simultaneously
assigns and transfers such claim to Buyer, without consideration, pursuant to
documentation fully satisfactory to Buyer. Each Guarantor shall automatically be
deemed to have assigned and transferred such claim to Buyer whether or not such
Guarantor executes documentation to such effect. By executing this Guaranty,
each Guarantor hereby authorizes Buyer (and grants Buyer a power of attorney
coupled with an interest, and hence irrevocable) to execute and file such
assignment and transfer documentation on such Guarantor's behalf, which power of
attorney may only be exercised by Buyer following the occurrence and continuance
of an Event of Default. Buyer shall have the sole right to vote, receive
distributions, and exercise all other rights with respect to any such claim,
provided, however, that if and when the Guaranteed Obligations have been paid in
full Buyer shall, subject to Section 14 below, relinquish all such rights,
reassign such claim to such Guarantor and release to such Guarantor any further
payments received on account of any such claim.
14.Buyer's Disgorgement of Payments. Upon payment of all or any portion of the
Guaranteed Obligations, each Guarantor's obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise irrespective of (a) any notice of revocation given by such Guarantor
prior to such avoidance or recovery, or (b) payment in full of the Repurchase
Transaction. Each Guarantor's liability under this Guaranty shall continue until
all periods have expired within which Buyer could (on

9

--------------------------------------------------------------------------------






account of Insolvency Proceedings, whether or not then pending, affecting
Seller, or any other Person) be required to return, repay, or disgorge any
amount paid at any time on account of the Guaranteed Obligations.
15.[Intentionally Omitted]:
16.Servicing. Each Guarantor acknowledges that neither it nor Seller has any
rights to service the Transaction Assets but only has rights, if any, as a party
to the Servicing Agreement. Without limiting the generality of the foregoing and
in the event that Seller or any Guarantor is deemed to retain any residual
rights under the Servicing Agreement, and for the avoidance of doubt, any such
Guarantor grants, assigns and pledges hereby to Buyer a security interest in its
respective rights under the Servicing Agreement and proceeds related thereto and
in all instances, whether now owned or hereafter acquired, now existing or
hereafter created. The foregoing provision is intended to constitute a “security
agreement or arrangement or other credit enhancement” (as defined under Sections
101(47)(v) and 741(7)(xi) of the Bankruptcy Code) related to the Repurchase
Agreement and the Transactions thereunder.
17.Merger; No Conditions; Amendments. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without each Guarantor's and Buyer's prior written consent. If any
provision of this Guaranty is determined to be unenforceable, then all other
provisions of this Guaranty shall remain fully effective.
18.Governing Law; Enforcement. This Guaranty shall be governed solely by New
York State internal law (disregarding such state's law on conflict of laws)
notwithstanding the location of any Security. Each Guarantor acknowledges that
any restrictions, limitations, and prohibitions set forth in New York Real
Property Actions and Proceedings Law Sections 1301 and 1371 that would or might
otherwise limit or establish conditions to Buyer's recovery of a judgment
against such Guarantor if the Security were located in New York State shall have
absolutely no application to Buyer's enforcement of this Guaranty as against
such Guarantor, except to the extent that real property Security is located
within the State of New York. Each Guarantor acknowledges that this Guaranty is
an “instrument for the payment of money only,” within the meaning of New York
Civil Practice Law and Rules Section 3213. In the event of any Proceeding
between Seller or any Guarantor and Buyer, including any Proceeding in which
Buyer enforces or attempts to enforce this Guaranty or the Repurchase
Transaction against Seller or any Guarantor, or in the event of Guarantor
Litigation, such Guarantor shall reimburse Buyer for all Legal Costs of such
Proceeding.

10

--------------------------------------------------------------------------------






19.Fundamental Changes. Each Guarantor shall not wind up, liquidate, or dissolve
its affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, or change its state of formation or
entity status unless such Guarantor consummates any such fundamental change in
accordance with the Repurchase Documents.
20.Further Assurances. Each Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may reasonably request to
achieve the intent of the parties as expressed in this Guaranty, provided in
each case that any such documentation is consistent with this Guaranty and with
the Repurchase Documents.
21.Supplemental Provisions.
(a)Other Guaranties. This Guaranty is in addition to and independent of any
other guaranty(ies) of Seller's obligations executed by any Guarantor in favor
of Buyer. This Guaranty shall in no way limit or lessen any other liability,
arising in any way, that any such Guarantor may have for the payment of any
indebtedness of Seller to Buyer.
(b)Certain Entities. If Seller or any Guarantor is a partnership, limited
liability company, or other unincorporated association, then: (a) such
Guarantor's liability shall not be impaired by changes in the name or
composition of Seller or such Guarantor; and (b) the withdrawal or removal of
any partner(s) or member(s) of Seller or such Guarantor shall not diminish such
Guarantor's liability or (if Guarantor is a partnership) the liability of any
withdrawing general partner of such Guarantor.
(c)Status of Seller. If this Guaranty defines more than one Person as Seller,
then any reference to Seller means any one or all of them, whether their
liability is joint or several.
(d)Counterparts. This Guaranty may be executed in counterparts. Delivery of an
executed counterpart of a signature page of this Guaranty by facsimile
transmission or electronic transmission (in pdf format) shall be as effective as
delivery of a manually executed counterpart of this Guaranty.
22.WAIVER OF TRIAL BY JURY, ETC. EACH GUARANTOR AND BUYER WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE
REPURCHASE DOCUMENTS OR ANY OBLIGATION(S) OF ANY SUCH GUARANTOR AND BUYER
HEREUNDER OR UNDER THE REPURCHASE DOCUMENTS. FURTHER, EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

11

--------------------------------------------------------------------------------






(1)SUBMITS FOR ITSELF AND ITS PROPERTY SOLELY FOR PURPOSES OF ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF (AND NOT AS A GENERAL SUBMISSION TO NEW YORK
JURISDICTION), TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(2)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(3)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND
(4)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
23.Miscellaneous.
(a)Assignability. Buyer may assign this Guaranty (in whole or in part) together
with any one or more of the Repurchase Documents in accordance with the
provisions of the Repurchase Agreement, without in any way affecting any
Guarantor's or Seller's liability. Upon request in connection with any such
assignment, each Guarantor shall deliver such documentation as Buyer shall
reasonably request. Buyer may from time to time designate any Buyer Entity,
subject to the terms and provisions of the Repurchase Documents, to hold and
exercise any or all of Buyer's rights and remedies under this Guaranty. This
Guaranty shall benefit Buyer and its permitted successors and assigns (including
any Buyer Entity) and shall bind each Guarantor and its heirs, executors,
administrators, successors, and assigns.
(b)Notices. All notices, requests, and demands to be made under this Guaranty
shall be given in writing at the address set forth in the opening

12

--------------------------------------------------------------------------------






paragraph of this Guaranty together with a copies to (x) in the case of any
Guarantor, KBS Real Estate Investment Trust, Inc. c/o KBS Capital Advisors, LLC,
620 Newport Center Drive, Suite 1300, Newport Beach, CA 92660, Attention: David
E. Snyder, Chief Financial Officer, Telephone: 949-417-6563, Fax: 949-417-6518;
with copies to: Greenberg Traurig, LLP, 3161 Michelson Drive, Suite 1000,
Irvine, CA 92612, Attention: Bruce Fischer, Esq., Telephone: 949-732-6670,
Facsimile: 949-732-6501 and (y) in the case of Buyer, Weil, Gotshal & Manges
LLP, 767 Fifth Avenue, New York, NY 10153, Attention: Joseph Smolinsky, Esq.,
Telephone: 212-310-8767, Fax: 212-310-8007, by any of the following means: (i)
hand delivery, with proof of attempted delivery, (ii) registered or certified,
United States mail, postage prepaid or (iii) expedited or prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (iv) by telecopier (with answerback acknowledged)
provided that such telecopied notice must also be delivered by one of the means
set forth in (i), (ii) or (iii) above. A party's address may be changed by
notice to the other parties given in the same manner as provided above. A notice
shall be deemed to have been given: (a) in the case of hand delivery, at the
time of delivery, (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (c) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (d) in the case telecopier, upon receipt of answerback confirmation, provided
that such telecopied notice was also delivered as required in this Section. A
party receiving a notice which does not comply with the technical requirements
for notice under this Section may elect to waive any deficiencies and treat the
notice as having been properly given.
(c)Interpretation. The word “include” and its variants shall be interpreted in
each case as if followed by the words “without limitation.”
(d)Confidentiality. Buyer shall not disclose or otherwise put financial and
reporting information relating to any Guarantor in the public domain and Buyer
shall not disclose confidential or nonpublic information regarding any
Guarantor, provided, however, that (A) if Buyer is compelled as a matter of law
to disclose any such information, Buyer may disclose such information as is
required by law, and (B) this subsection shall not apply to any information
which is or becomes generally available to the public through no action by Buyer
or which is or becomes available to Buyer on a nonconfidential basis from a
source other than any Guarantor. Notwithstanding the foregoing, Buyer may,
subject to compliance with applicable securities laws, disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4(b)(3)(iii)) of the transactions contemplated hereby and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure.
24.Business Purposes. Each Guarantor acknowledges that this Guaranty is executed
and delivered for business and commercial purposes, and not for personal,
family, household, consumer, or agricultural purposes. Each Guarantor
acknowledges that such Guarantor is not entitled to, and does not require the
benefits of,

13

--------------------------------------------------------------------------------






any rights, protections, or disclosures that would or may be required if this
Guaranty were given for personal, family, household, consumer, or agricultural
purposes. Each Guarantor acknowledges that none of such Guarantor's
obligation(s) under this Guaranty constitute(s) a “debt” within the meaning of
the United States Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and
accordingly compliance with the requirements of such Act is not required if
Buyer (directly or acting through its counsel) makes any demand or commences any
action to enforce this Guaranty.
25.No Third-Party Beneficiaries. This Guaranty is executed and delivered for the
benefit of Buyer and its heirs, successors, and assigns, and is not intended to
benefit any third party.
26.CERTAIN ACKNOWLEDGMENTS BY EACH GUARANTOR. EACH GUARANTOR ACKNOWLEDGES THAT
BEFORE EXECUTING THIS GUARANTY: (A) SUCH GUARANTOR HAS HAD THE OPPORTUNITY TO
REVIEW IT WITH AN ATTORNEY OF SUCH GUARANTOR'S CHOICE; (B) BUYER HAS RECOMMENDED
TO SUCH GUARANTOR THAT SUCH GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF
SELLER'S COUNSEL, REGARDING THIS GUARANTY; AND (C) SUCH GUARANTOR HAS CAREFULLY
READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS, INCLUDING
ALL WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE FULL EFFECT
OF SUCH WAIVERS AND THE SCOPE OF SUCH GUARANTOR'S OBLIGATIONS UNDER THIS
GUARANTY.
27.Additional Guarantors. Each Guarantor agrees that, if, Parent Guarantor or
Seller shall be required to cause any Subsidiary thereof that is not a Guarantor
to become a Guarantor hereunder, or if for any reason Parent Guarantor or Seller
desires any such Subsidiary to become a Guarantor hereunder, such Subsidiary
shall execute and deliver to Buyer a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and deliver to Buyer the
legal opinion of counsel to such Guarantor as to (among other things)
enforceability of the Guaranty Supplement and all documents executed and
delivered thereunder, required authorizations and consents, no violations of law
or regulation, no conflicts, securities law matters, such other matters as Buyer
may reasonably request and if such Guarantor is required by Buyer to pledge any
assets to Buyer as security for its Guaranty, the validity and perfection of the
related security interests created under the Guarantor Security Agreement,
reasonably satisfactory in scope and form (and from counsel reasonably
satisfactory) to Buyer and its counsel, and shall thereafter for all purposes be
a party hereto and have the same rights, benefits and obligations as a Guarantor
party hereto on the Restatement Date

14

--------------------------------------------------------------------------------






[The remainder of this page has been intentionally left blank]



15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and
delivered this Guaranty as of the day and year first above written:
    
KBS DEBT HOLDINGS MEZZ HOLDER, LLC,
a Delaware limited liability company




By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner




By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer



[SIGNATURE PAGE TO GUARANTY]

--------------------------------------------------------------------------------






KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer


KBS SE RETAIL, LLC,
a Delaware limited liability company


By:    KBS REIT ACQUISITION VIII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer


KBS PARK CENTRAL, LLC,
a Delaware limited liability company


By: KBS REIT ACQUISITION VII, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:     /s/ David E. Snyder
David E. Snyder
Chief Financial Officer






--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXI, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer


KBS REIT ACQUISITION XXII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer






--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXVIII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXV, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XIX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

19

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXXI, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXIX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

20

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXIV, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XVI, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

21

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XVII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXV, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer


KBS REIT ACQUISITION XXVI, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

22

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXXVI, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXIII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

23

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXXVIII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXIX, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




KBS REIT ACQUISITION XXXVII, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

24

--------------------------------------------------------------------------------






KBS REIT ACQUISITION XXXIV, LLC,
a Delaware limited liability company


By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer



25

--------------------------------------------------------------------------------












EXHIBIT A
GUARANTY SUPPLEMENT


The undersigned hereby agrees to be bound as a Guarantor under the Omnibus
Guaranty, dated as of April 28, 2011 (the “Omnibus Guaranty”), by certain
guarantors listed on the signature pages thereof or having agreed to be bound
thereby, and the undersigned hereby acknowledges receipt of a copy of the
Omnibus Guaranty. The undersigned hereby represents and warrants that each of
the representations and warranties contained in Section 11 of the Omnibus
Guaranty applicable to it is true and correct on and as the date hereof as if
made on and as of such date. Capitalized terms used herein but not defined
herein are used with the meanings given them in the Omnibus Guaranty.
IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _________ __, ____.


[Name of Guarantor]
By:    ___________________________    
Name:
Title:




